Citation Nr: 1115695	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  10-22 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C. Chapter 18 for a child born with birth defects.


REPRESENTATION

Appellant represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, his mother, and friend



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.


FINDINGS OF FACT

1.  The appellant does not have spina bifida.

2.  The appellant's mother is not a Vietnam Veteran.


CONCLUSION OF LAW

There is no legal entitlement to benefits for a child born with birth defects. 38 U.S.C.A. §§ 1802, 1805, 1815, 1821 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.814, 3.815 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This case is one in which the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  Further, VA has no duty to assist the appellant in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid him in substantiating his claim.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

In any event, the Board notes that in the May 2010 statement of the case, the RO informed the appellant of the provisions of 38 C.F.R. §§ 3.814 and 3.815 which identify the criteria for receiving benefits under 38 U.S.C.A. § Chapter 18.  Furthermore, the appellant has been provided the opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  The Board finds that there is sufficient evidence to make a determination in this case, and the appellant is not prejudiced by a decision at this time.

Analysis

The appellant claims that he has birth defects that are the result of his father's exposure to Agent Orange in Vietnam.  The evidence reflects that the appellant's delivery was uncomplicated.  However, the appellant and his mother have stated that the appellant contracted meningitis as an infant and that various defects resulted, to include a hearing impairment, speech impairment, and a seizure disorder.

VA shall pay a monthly allowance, based upon the level of disability, to or on behalf of a child of a Vietnam veteran who has spina bifida and other birth defects, to include achondroplasia, cleft lip and cleft palate, congenital heart disease, congenital talipes equinovarus (clubfoot), esophageal and intestinal atresia, Hallerman-Streiff syndrome, hip dysplasia, Hirschprung's disease (congenital megacolon), hydrocephalus due to aqueductal stenosis, hypospadias, imperforate anus, neural tube defects, Poland syndrome, pyloric stenosis, syndactyly (fused digits), tracheoesophageal fistula, undescended testicles, and Williams syndrome, that are associated with the veteran's exposure to toxic herbicides.  38 U.S.C.A. § 1805(a), 1812, 1815; 38 C.F.R. § 3.814(a), 3.815.

Significantly, spina bifida is the only birth defect which warrants an award of monetary benefits based on the herbicide exposure of a Vietnam veteran who is the father of the child at issue.  Jones v. Principi, 16 Vet. App. 219 (2002).  To qualify for a monthly allowance on the basis of other birth defects (as listed above), a claimant must show that the Vietnam veteran who was exposed to herbicides is his or her mother.  38 U.S.C.A. §§ 1812, 1815; 38 C.F.R. § 3.815.  This determination has been made on the basis of scientific studies that have been undertaken.  The Board is bound by the law and the VA's regulations.  38 U.S.C.A. § 7104.  As such, the basis of the studies is beyond the jurisdiction of the Board.

The Veteran's Form DD 214 is not of record, and there is no other evidence associated with the file documenting his service.  However, as the appellant does not contend that his disabilities include spina bifida, and there is no other evidence of record suggesting that his disabilities include spina bifida, the absence of this evidence is not significant.  As noted, the only birth defect warranting an award of monetary benefits based on the herbicide exposure of a Vietnam Veteran who is the father of the child at issue is spina bifida.  Accordingly, the claim of entitlement to benefits based on the Veteran's service is without merit.  

The record does not reflect military service (including in particular in the Republic of Vietnam) for the appellant's mother, and the appellant's mother has denied being a Vietnam veteran.  Therefore, VA compensation is only payable if the Veteran's son were found to have certain forms of spina bifida. 38 U.S.C.A. §§ 1802, 1805, 1815; 38 C.F.R. §§ 3.814, 3.815.

The Board has tremendous sympathy for both appellant and his family.  Unfortunately, there is no provision under which to allow a grant of the benefit sought on appeal, inasmuch as the statutory and regulatory requirements have not been met.  The Board is bound by the law and regulations.  Accordingly, the appellant's claim must be denied for lack of legal merit.  Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law, and not the evidence, is dispositive, the appeal should be terminated for lack of legal merit or entitlement); Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis, 6 Vet. App. at 426.


ORDER

Entitlement to benefits under 38 U.S.C. Chapter 18 for a child born with birth defects is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


